      Case 1:20-cr-00154-JSR Document 12 Filed 11/25/20 Page 1 of 1




                           PAWAR LAW GROUP P.C.
                                   ATTORNEYS AT LAW
                                 20 VESEY STREET SUITE 1410
                                 NEW YORK NEW YORK 10007
  Robert Blossner                     TEL (212) 571 0805
                                      FAX (212) 571 0938
  Vik Pawar
                                     www.pawarlaw.nyc



                                                                      November 25th, 2020

BY ECF
The Honorable Jed S. Rakoff
Southern District of New York


       Re:            United States v. Cesar Vazquez, 20 CR 154 (JSR)


Dear Judge Rakoff:

               This letter is submitted in advance of the defendant’s sentencing, which is
currently scheduled for December 2, 2020. I have received and reviewed with my client
both the Office of Probation’s pre-sentence report and the submission of the United States
Attorney dated November 24th, 2020. We wish to inform the court that the defense has no
objection to the pre-sentence report nor the government’s submission and is in agreement
with the applicable sentencing range of zero to six months under the guidelines.




                                                              Respectfully Submitted,


                                                              /s
                                                              Robert Blossner (RB0526)




cc:    Thomas Burnett, Esq.
       Assistant United States Attorney
